NUMBER 13-14-00157-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG
____________________________________________________________

RANDALL BOLIVAR,                                                            Appellant,

                                           v.

THE STATE OF TEXAS,                                 Appellee.
____________________________________________________________

             On appeal from the 107th District Court
                  of Cameron County, Texas.
____________________________________________________________

                                   ORDER
               Before Justices Garza, Benavides, and Perkes
                             Order Per Curiam

      On July 20, 2015, appellant filed a pro se “Notice of Objection to Appellate Court

Clerk’s Letters of Denial of Motions Properly Submitted and Pending Before This

Honorable Court,” which we construe as a motion requesting this Court to issue “legally

binding orders” related to previous motions that appellant has filed in this Court. In his

motion, appellant asserts that he “does not acknowledge or recognize the letters as this
Court’s orders of denial or any other legal act, unless [they are] properly accompanied by

a legally binding order issued by this Honorable Court, and entered in this cause of

action’s record.” This motion is currently pending before this Court. We find appellant’s

arguments related to this motion unpersuasive and meritless. Rulings from this Court in

the form of written correspondence signed by the Clerk of this Court embody rulings made

by a full panel of the court, cf. TEX. R. APP. P. 10.4, and should be treated as orders of

this Court with binding legal effect. The Court, having considered appellant’s pro se

motion requesting this Court to issue “legally binding orders” related to previous motions

that appellant has filed in this Court, is of the opinion that this motion should be DENIED.

        Additionally, on July 20, 2015, appellant filed a pro se motion requesting a

complete copy of the clerk’s record related to his appeal. This motion is also currently

pending before this Court. Our record shows that on April 9, 2015, the trial court’s court

reporter, Pam Esquivel, mailed a complete copy of the reporter’s record and clerk’s record

via U.S. certified mail to appellant. Additionally, Ms. Esquivel notified this court that she

sent appellant a copy of the supplemental reporter’s and supplemental clerk’s records.

Furthermore, on June 5, 2015, this Court ordered the Clerk of this Court to forward

appellant copies of (1) the supplemental reporter’s record filed on March 20, 2015 in this

court; and (2) the supplemental clerk’s record filed on April 21, 2015 in this court via U.S.

Certified Mail.   Appellant received these records on June 10, 2015.           Absent other

evidence, this Court is of the opinion that appellant has received and has access to the

complete record associated with his appeal. Therefore, the Court, having considered

appellant’s pro se motion requesting a complete copy of the clerk’s record, is of the

opinion that this motion should be DENIED.
                                          2
       Finally, pursuant to this Court’s June 5, 2015 order, appellant’s brief was due to

this Court on July 10, 2015. As of today’s date, appellant has failed to file an appellate

brief and such brief is now considered late. Since our Court’s June 5, 2015 order striking

appellant’s brief and ordering appellant to file his brief within 30 days of receiving this

Court’s order, appellant has filed six motions, all of which have been denied. In order for

this Court to properly consider the merits of appellant’s appeal, an appellate brief that

conforms to Texas Rule of Appellate Procedure 38.1 must be filed with this Court.

Furthermore, appellant’s failure to file a timely brief that substantially complies with the

rules of appellate procedure will be grounds to consider the appeal abandoned.

Accordingly, appellant is hereby ordered to file his late pro se brief with the Clerk of this

Court immediately, with an appropriate motion for leave to file an untimely brief attached.

Appellant’s failure to comply with this Court’s order will be considered an abandonment

of his appeal. The State shall file its response brief within 30 days of appellant filing his

pro se brief with the Clerk of this Court. The Clerk of this Court is ORDERED to serve a

copy of this order on appellant by certified mail, return receipt requested.

       IT IS SO ORDERED.


                                                                       PER CURIAM



Do not publish.
TEX. R. APP. P. 47.2 (b).

Delivered and filed the
31st day of July, 2015.



                                             3